UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8127



LAWRENCE MICHAEL HARRISON, SR.,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee,

          and


UNITED STATES DEPARTMENT OF JUSTICE; FEDERAL
BUREAU OF INVESTIGATION; INTERNAL REVENUE
SERVICE; FEDERAL BUREAU OF PRISONS,

                                                          Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CR-99-513-BR)


Submitted:   April 18, 2002                 Decided:   April 25, 2002


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Lawrence Michael Harrison, Sr., Appellant Pro Se. Fenita Morris
Shepard, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Lawrence Michael Harrison, Sr., appeals the district court’s

order denying his Fed. R. Civ. P. 60(b) motion.   We have reviewed

the record and the district court’s order and find no reversible

error. Accordingly, we affirm. See United States v. Harrison, No.

CR-99-513-BR (E.D.N.C. Nov. 28, 2001).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         AFFIRMED




                                2